UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 333-151633 MAGNOLIA SOLAR CORPORATION (Exact Name of small business issuer as specified in its charter) Nevada 39-2075693 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 54 Cummings Park, Suite 316, Woburn, MA 01801 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (781) 497-2900 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 1, 2012, the issuer had 27,467,825 outstanding shares of Common Stock. 1 Table Of Contents TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PARTII Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 2 Table Of Contents PART I FINANCIAL INFORMATION MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 ASSETS September 30, December 31, CURRENT ASSETS (unaudited) Cash $ $ Accounts receivable Prepaid expense Total current assets Fixed assets, net OTHER ASSETS License with Related Party, net of accumulated amortization Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of Original Issue Discount Senior Secured Convertible Promissory Note, net of discount Total current liabilities Original Issue Discount Senior Secured Convertible Promissory Note, net of discount, net of current portion TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 75,000,000 shares authorized, 27,467,825 and 26,670,000 shares issued and outstanding Additional paid in capital Additional paid in capital - warrants Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 3 Table Of Contents MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 AND FOR THE PERIOD JANAURY 8, 2008 (INCEPTION) THROUGH SEPTEMBER 30, 2012 JANUARY 8, 2008 (INCEPTION) NINE MONTHS ENDED NINE MONTHS ENDED THROUGH SEPTEMBER 30, 2012 SEPTEMBER 30, 2011 SEPTEMBER 30, 2012 REVENUE $ $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES Indirect and administrative labor Professional fees Depreciation and amortization expense General and administrative Total operating expenses NON-OPERATING EXPENSES Interest expense including amortization of OID and debt discount, net Total non-operating expenses NET LOSS $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING NET LOSS PER SHARE $ ) $ ) 4 Table Of Contents MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 AND FOR THE PERIOD JANAURY 8, 2008 (INCEPTION) THROUGH SEPTEMBER 30, 2012 JANUARY 8, 2008 (INCEPTION) THREE MONTHS ENDED THREE MONTHS ENDED THROUGH SEPTEMBER 30, 2012 SEPTEMBER 30, 2011 SEPTEMBER 30, 2012 REVENUE $ $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES Indirect and administrative labor Professional fees Depreciation and amortization expense General and administrative Total operating expenses NON-OPERATING EXPENSES Interest expense including amortization of OID and debt discount, net Total non-operating expenses NET LOSS $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING NET LOSS PER SHARE $ ) $ ) 5 Table Of Contents MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) FOR THE PERIOD JANUARY 8, 2008 (INCEPTION) THROUGH SEPTEMBER 30, 2012 (INCLUDING MOBILIS RELOCATION SERVICES - PRE-MERGER) Deficit Additional Accumulated Additional Paid-In During the Common Stock Paid-In Capital - Development Shares Amount Capital Warrants Stage Total Balance - November 19, 2007 - $
